[Cite as State v. Moore, 2013-Ohio-4491.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99360




                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                    WILBERT MOORE
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                              Case Nos. CR-553535 and CR-554116

        BEFORE: S. Gallagher, J., Stewart, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: October 10, 2013
FOR APPELLANT

Wilbert Moore, pro se
Inmate #620-551
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Marcus A. Henry
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

         {¶1} Appellant Wilbert Moore appeals from his convictions for several

drug-related offenses. Finding no merit to the appeal, we affirm the decision of the trial

court.

         {¶2} This appeal arises from two underlying cases, Cuyahoga C.P. Nos.

CR-553535 and CR-554116. Appellant was indicted on several drug-related counts in

each case. Following initial proceedings, appellant entered into a plea agreement with

the state.

         {¶3} In CR-553535, appellant pleaded guilty to one count of drug trafficking, a

felony of the third degree, with forfeiture specifications, and the remaining counts were

nolled. The trial court sentenced appellant to 36 months in prison. In CR-554116,

appellant pleaded guilty to one count of drug trafficking, a felony of the fourth degree,

with forfeiture specifications, and the remaining counts were nolled. The trial court

sentenced appellant to 12 months in prison. The trial court also ordered appellant to

serve the prison sentences concurrently.

         {¶4} This court granted appellant leave to file a delayed appeal and granted

appointment of counsel. Thereafter, appellant’s counsel filed a motion to withdraw with

an Anders brief in support. The motion was granted, and appellant was afforded time to

submit a pro se brief. Appellant’s brief raises five assignments of error for our review.

         {¶5} Under his first three assignments of error, appellant argues that (1) the trial

court erred in failing to hold a hearing on defense counsel’s motion to withdraw as
counsel and denied him the right to the effective assistance of counsel; (2) the trial court

erred in failing to hold a forfeiture hearing; and (3) the trial court erred in failing to

compel the state to disclose the identity of a confidential informant.         However, by

entering a valid guilty plea, appellant made a complete admission of guilt and waived his

right to raise these issues on appeal.

       {¶6} The Ohio Supreme Court has held that a plea of guilty made pursuant to a

plea agreement effectively waives all appealable errors, unless such errors are shown to

have precluded the defendant from voluntarily entering his plea. State v. Kelley, 57 Ohio

St.3d 127, 130, 566 N.E.2d 658 (1991).

       {¶7} In this case, there is nothing in the record to suggest that appellant’s plea was

coerced or involuntarily entered. In fact, appellant represented at the plea hearing that he

was satisfied with defense counsel’s representation and that his plea was being entered of

his own free will and desire. He also indicated that there had been no promises, threats,

or other inducements that caused him to enter his plea. The record reflects that the trial

court complied with the requirements of Crim.R. 11 and that appellant entered a valid

guilty plea. Further, appellant was informed of the forfeiture during the plea colloquy,

and as part of the plea bargain, he openly forfeited the agreed-upon items.

       {¶8} Upon our review, we find that by entering a valid guilty plea, appellant

waived his right to raise the alleged presentence errors. Appellant’s first, second, and

third assignments of error are overruled.
       {¶9} Under his fourth assignment of error, appellant claims the trial court erred by

failing to conduct a hearing into his alleged community control sanction violations. A

review of the record reflects that during the plea colloquy, appellant indicated he was on

probation at the time of the present offenses. The trial court advised appellant that he

could face a sentence for any probation violation that could run consecutive to any

sentence imposed for his plea in the case. However, during sentencing, the trial court did

not reference or otherwise determine appellant to be a community control violator, nor

did the court impose a sentence for any such violation. Therefore, we find no merit to

the fourth assignment of error.

       {¶10} Under his fifth assignment of error, appellant asserts that the trial court

lacked subject matter jurisdiction for the case because there is no indication in the record

of a criminal complaint that was made under oath pursuant to Crim.R. 3. However, the

charges against appellant did not originate from a complaint, but rather, they were

brought under two separate indictments that were properly before the trial court. “A

criminal case may be instituted not only by a complaint, but also by an indictment or by

information.” Richardson v. Winston, 8th Dist. Cuyahoga No. 80425, 2001 Ohio App.

LEXIS 5083 (Nov. 15, 2001); see also Crim.R. 3 and 7. Further, even if there had been

a defect relating to the issuance of a criminal complaint, it would have been rendered

harmless by the issuance of the indictment and had no effect upon the subject matter

jurisdiction of the trial court.    See State v. Porterfield, 11th Dist. Trumbull No.

2012-T-0039, 2013-Ohio-14, ¶ 11; State v. Henderson, 8th Dist. Cuyahoga No. 95655,
2012-Ohio-1040, ¶ 44. As the Ohio Supreme Court has recognized, the manner of

charging an accused with a crime is procedural in nature, as opposed to jurisdictional, and

the judgment on a conviction arising from an indictment is binding on the defendant.

Gotel v. Gansheimer, 116 Ohio St.3d 316, 2007-Ohio-6437, 878 N.E.2d 1041, ¶ 6.

Appellant’s fifth assignment of error is overruled.

       {¶11} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MELODY J. STEWART, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR